DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 30 March 2020, have been considered.

Drawings
The drawings received on 30 March 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uezawa (US 8,684,507).
With respect to claim 1, Uezawa discloses a liquid ejection head comprising:
an individual channel (Fig. 3, element 101) having a nozzle (Fig. 3, element 21);  
a first manifold (Fig. 3, element 130) being in fluid communication (Column 4, lines 23-24) with the individual channel;  
a filter (Fig. 3, element 131) disposed in the first manifold;  
a second manifold (Fig. 3, element 140) being in fluid communication with the individual channel (Column 4, lines 23-24);  and 
a bypass path (Fig. 3, element 170) positioned across the filter from the individual channel with respect to a direction perpendicular to a surface (Fig. 3, i.e. left/right) extending direction of the filter (Fig. 3, element 131), the bypass path (Fig. 3, element 170) providing fluid communication between the first manifold (Fig. 3, element 130) and the second manifold (Fig. 3, element 140) not via the individual channel (Column 7, lines 17-18).

With respect to claim 2, Uezawa discloses a plurality of members (Fig. 3, elements I and II) laminated one above another (Column 4, lines 48-50) in a laminating direction (Fig. 3, i.e. up/down); and a partition wall (Fig. 3 below) separating the first manifold (Fig. 3, element 130) and the second manifold (Fig. 3, element 140) in a perpendicular direction (Fig. 3, i.e. into/out of page) perpendicular to the laminating direction, wherein the partition wall has the bypass path (Fig. 3, element 170) penetrating the partition wall.
[AltContent: textbox (partition wall)]
[AltContent: arrow]
    PNG
    media_image1.png
    359
    484
    media_image1.png
    Greyscale



With respect to claim 12, Uezawa discloses the bypass path (Fig. 3, element 170 has a rectangular cross section (Fig. 3, i.e. into/out of page) in a plane perpendicular to a direction in which liquid flows (Fig. 3, i.e. vertical arrows).
With respect to claim 13, Uezawa discloses a first narrowed portion (Fig. 3, element 160) providing fluid communication between the individual channel (Fig. 3, element 101) and the first manifold (Fig. 3, element 130); and a second narrowed portion (Fig. 3, element 45) providing fluid communication between the individual channel (Fig. 3, element 101) and the second manifold (Fig. 3, element 140), wherein the first narrowed portion and the second narrowed portion each have a cross-sectional area such that an average of pressures in the individual channel is negative.
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the fluid flow pressure to the liquid ejection head as claimed.  Thus, the limitations concerning how the liquid ejection head is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Uezawa.
With respect to claim 16, Uezawa discloses the first manifold (Fig. 3, element 130) includes a supply manifold (Fig. 3, element 62) that allows liquid to flow into the individual channel (Fig. 3, element 101), wherein the second manifold (Fig. 3, element 140) includes a return manifold (Fig. 3, element 72) that allows liquid to flow there into 
With respect to claim 18, Uezawa discloses an inlet (Fig. 2, element 61) configured to allow liquid to pass there through to flow into the first manifold (Fig. 3, element 130), wherein a cross-sectional area (Fig. 3, i.e. taper below the filter) of a cross section of the first manifold (Fig. 3, element 62) in a plane perpendicular to a direction in which liquid flows (Fig. 3, i.e. left side vertical arrows) in the first manifold becomes smaller as the first manifold extends away from the inlet.
With respect to claim 20, Uezawa discloses an outlet (Fig. 2, element 71) configured to allow liquid to pass there through from the second manifold (Fig. 2, element 140), wherein a cross-sectional area (Fig. 3, i.e. right side interface at elements 101 and 45) of a cross section of the second manifold in a plane perpendicular to a direction in which liquid flows (Fig. 3, i.e. right side vertical arrows) in the second manifold becomes smaller as the return manifold extends toward he outlet.

Allowable Subject Matter
1. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 4 is that applicant’s claimed invention includes a liquid ejection head having plurality of members where a manifold member is positioned across from a vibration plate from a channel member in the laminating direction and out of position with respect to a piezoelectric 
2. Claims 5-11 are objected to for being dependent upon claim 4. 
3. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 14 is that applicant’s claimed invention includes a liquid ejection head having a bypass path, where the bypass path includes a first bypass path and a second bypass path, where the first bypass path is positioned across the filter from the individual channel with respect to the direction perpendicular to the surface extending direction of the filter, and where the second bypass path is positioned between the second bypass path and the individual channel.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
4. Claim 15 is objected to for being dependent upon claim 14.
5. Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 17 is that applicant’s claimed invention includes a liquid ejection head having a dummy channel configured to allow liquid to flow there into from the first manifold, wherein the individual channel includes a first individual channel and a second individual channel, 
6. Claim 19 is objected to for being dependent upon claim 17.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        06/09/2021